Order entered May 20, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-12-01465-CR

                               KWAYLON WILLIAMS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                              Trial Court Cause No. F11-56237

                                              ORDER
         The Court REINSTATES the appeal.
         On April 24, 2013, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. On May 8, 2013, we received the exhibits. On May 12,
2013, court reporter Sharon Hazlewood filed a request for an extension of time to file the
remainder of the record, and on May 15, 2013, we received the record. Therefore, in the interest
of expediting the appeal, we VACATE the April 24, 2013 order requiring findings.
         We GRANT the May 12, 2013 extension request. The record is considered properly
filed.
         Appellant’s brief is due within thirty days of the date of this order.


                                                         /s/    LANA MYERS
                                                                JUSTICE